       Case 5:17-cv-00220-LHK Document 1128 Filed 01/04/19 Page 1 of 3



 1 SHEPPARD, MULLIN, RICHTER & HAMPTON LLP
       A Limited Liability Partnership
 2     Including Professional Corporations
   GARY L. HALLING, Cal. Bar No. 66087
 3 ghalling@sheppardmullin.com
   MICHAEL W. SCARBOROUGH, Cal. Bar No. 203524
 4 mscarborough@sheppardmullin.com
   MONA SOLOUKI, Cal. Bar No. 215145
 5 msolouki@sheppardmullin.com
   Four Embarcadero Center, 17th Floor
 6 San Francisco, California 94111-4109
   Telephone: 415.434.9100
 7 Facsimile: 415.434.3947
 8 Attorneys for Non-Parties
   SAMSUNG ELECTRONICS CO., LTD.,
 9 SAMSUNG SEMICONDUCTOR, INC. and
   SAMSUNG ELECTRONICS AMERICA, INC.
10
11                               UNITED STATES DISTRICT COURT

12                             NORTHERN DISTRICT OF CALIFORNIA

13                                       SAN JOSE DIVISION
14
15                                                Case No. 17-cv-0220-LHK-NMC

16 FEDERAL TRADE COMMISSION,                      The Hon. Lucy H. Koh

17                        Plaintiff,              NON-PARTY SAMSUNG’S NOTICE OF
                                                  FILING DOCUMENTS
18 QUALCOMM INCORPORATED,                         PROVISIONALLY UNDER SEAL
                                                  PURSUANT TO COURT ORDER
19                        Defendant.
20
21
22
23
24
25
26
27
28

     SMRH:489024862.1            SAMSUNG’S NOTICE OF FILING DOCUMENTS PROVISIONALLY UNDER
                                                              SEAL PURSUANT TO COURT ORDER
       Case 5:17-cv-00220-LHK Document 1128 Filed 01/04/19 Page 2 of 3



 1                       1.      On January 4, 2019, non-parties Samsung Electronics Company Ltd.,

 2 Samsung Semiconductor Inc., and Samsung Electronics America Inc. (collectively “Samsung”)
 3 filed an Administrative Motion to Maintain Under Seal Portions of Andrew Hong Testimony and
 4 Certain Trial Exhibits Identified by Plaintiff Federal Trade Commission and Defendant Qualcomm
 5 Incorporated, and the Declaration of Sanghoon Park in Support of Samsung’s Administrative
 6 Motion. (Dkt. No. 1112). Samsung seeks to maintain all ten trial exhibits under seal in their
 7 entirety.
 8                       2.      On the same day, this Court issued an Order directing Samsung to “e-file

 9 provisionally under seal by 9:00 p.m., Friday, January 7, 2019, unredacted versions of the
10 documents it seeks to seal.” (Dkt. No. 1118). Pursuant to that Order, Samsung files provisionally
11 under seal the ten (10) trial exhibits described in the table below.
12                      3.       In a second Order regarding Samsung’s Motion to Seal, this Court advised:

13 “If Samsung seeks to seal more than [pricing terms, royalty rates, and guaranteed minimum
14 payment terms], Samsung’s motion to seal will be overly broad and will be denied.” (Dkt. No.
15 1123). Non-party Samsung’s retained legal counsel will also file a motion for a one day extension
16 of time to comply with this Order because retained outside counsel have insufficient time to
17 connect with and consult with their client in Korea where it is currently the weekend. Specifically,
18 there is insufficient time to make selective redactions to Agreements, some of which are over 80
19 pages long, and obtain required client approval. Counsel therefore will seek a one-day extension
20 to 9:00 p.m., Saturday, January 5, 2019.
21     Samsung Trial Exhibit Number                     Relevant Standard      Disposition
       Exhibit
22
       Ex. A            CX2621A                         Compelling Reasons
23
24     Ex. B            CX2628                          Compelling Reasons

25     Ex. C            JX0006                          Compelling Reasons
26     Ex. D            JX0047                          Compelling Reasons
27     Ex. E            JX0122                          Compelling Reasons
28
                                                          -1-
     SMRH:489024862.1             SAMSUNG’S NOTICE OF FILING DOCUMENTS PROVISIONALLY UNDER SEAL
                                                                        PURSUANT TO COURT ORDER
       Case 5:17-cv-00220-LHK Document 1128 Filed 01/04/19 Page 3 of 3



 1     Samsung Trial Exhibit Number               Relevant Standard     Disposition
       Exhibit
 2
       Ex. F            QX9214                    Compelling Reasons
 3
 4     Ex. G            QX9224                    Compelling Reasons

 5     Ex. H            QX9271                    Compelling Reasons
 6     Ex. I            Q2017MDL1_01106145-51     Compelling Reasons
 7     Ex. J            Q2017MDL3_00039813-14     Compelling Reasons
 8
 9 Dated: January 4, 2019
10
                                          SHEPPARD, MULLIN, RICHTER & HAMPTON LLP
11
12
                                          By                    /s/ Gary L. Halling
13
                                                               GARY L. HALLING
14                                                           Attorneys for Non-Parties
                                                           Samsung Electronics Co., Ltd.,
15                                                        Samsung Semiconductor Inc., and
16                                                        Samsung Electronics America Inc.

17
18
19
20
21
22
23
24
25
26
27
28
                                                    -2-
     SMRH:489024862.1            SAMSUNG’S NOTICE OF FILING DOCUMENTS PROVISIONALLY UNDER SEAL
                                                                       PURSUANT TO COURT ORDER
